United States Court of Appeals
                                                                                 Fifth Circuit
                                                                              F I L E D
                 IN THE UNITED STATES COURT OF APPEALS                          June 22, 2006

                              FOR THE FIFTH CIRCUIT                        Charles R. Fulbruge III
                                                                                   Clerk


                                     No. 05-30708
                                   Summary Calendar


      UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

                                  versus

      TIMOTHY WAYNE ALBERT

                                Defendant - Appellant
      _________________________________________________________

               Appeal from the United States District Court for
                      the Eastern District of Louisiana
                        (USDC No. 2:99-CR-257-3)
      _________________________________________________________

Before REAVLEY, DAVIS, and PRADO, Circuit Judges.

PER CURIAM:*1

      Albert appeals the revocation of his supervised release and the thirty-six month

sentence subsequently imposed. We review for abuse of discretion and affirm for the

following reason.



      *Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
       “[T] his court will uphold a sentence unless it is in violation of the law or plainly

unreasonable.” United States v. Gonzalez, 250 F.3d 923, 925 (5th Cir. 2001) (internal

citations omitted). To revoke a term of supervised release, a district court must find by a

preponderance of the evidence that the defendant violated a condition of his release. 18

U.S.C. § 3583(e)(3). As a Class B felon, Albert was susceptible to three years

imprisonment for violating the conditions of his supervised release. Id. The

preponderance standard was easily satisfied because Albert stipulated to the Grade C

supervised release violations. In light of Albert’s lengthy criminal history, this sentence

is not plainly unreasonable.

AFFIRMED.




                                              2